Citation Nr: 0327318	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  95-24 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The appellant served on active service from March 1965 to 
January 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In a January 1988 Board decision, the veteran was denied 
service connection for PTSD.  Subsequent rating decisions in 
November 1988 and August 1993 also denied service connection 
for PTSD, and each of these decisions became final as the 
appellant did not file a timely appeal regarding these 
decisions.  In a July 1999 decision, the Board determined 
that the appellant had submitted new and material evidence 
sufficient to reopen the claim of service connection for 
PTSD, and remanded the issue to the RO for additional 
development.  Subsequently, in January 2001, the Board once 
again remanded the case to the RO for additional development.  
The case is now before the Board for appellate adjudication.

In addition, the Board notes that in July 1998, the veteran 
requested a Central Office hearing before a Veterans Law 
Judge (VLJ), and thus, such hearing was scheduled for 
February 23, 1999.  However, at the request of the veteran, 
the hearing was postponed and re-scheduled for July 13, 1999.  
Although the veteran's mailed hearing notice was not returned 
as undeliverable, the veteran failed to appear for the 
hearing and there has been no request by either the veteran 
or his representative to reschedule the hearing.  Therefore, 
the request for a hearing will be considered withdrawn and 
the Board will proceed with review on the present record.  
See 38 C.F.R. § 20.702 (2003).



REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Further, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim, although the ultimate responsibility for 
furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c)).  In the present case, the VA's redefined duties 
to notify and assist a claimant, as set forth in the VCAA, 
have not been fulfilled regarding the issue of service 
connection for PTSD.  See Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).  For the reasons 
described below, the case is remanded to the RO for 
additional development. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  The appellant 
should be specifically informed as to 
what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating his claim, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.  The 
claims file must include documentation 
that the RO has complied with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and as 
specifically affecting the issue of 
service connection for PTSD.

2.  The veteran should be scheduled to 
undergo a VA examination, conducted by 
a psychiatrist, to evaluate the nature, 
severity, and etiology of the claimed 
PTSD.  The RO must provide the examiner 
with a list of any reported combat 
related stressors by the veteran.  The 
specialist examining the veteran should 
specifically indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
If a diagnosis of PTSD is deemed 
appropriate, the examiner must comment 
upon the link between the current 
symptomatology and one or more of the 
combat related stressors.  It is 
requested that the VA examiner 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
mental disorder. The examiner must 
include the complete rationale for all 
opinions and conclusions expressed in a 
written report.

3.  After completion of the above, the RO 
should readjudicate the claim of service 
connection for PTSD.  In readjudicating 
the claim, the RO must take into 
consideration the veteran's service 
records indicating that, in April 1966, 
he participated in combat operations 
against Communist forces in defense of 
Chu Lai Republic of South Vietnam, and in 
operation Nevada.  As well, the RO must 
take into consideration the holdings in 
Pentecost v. Principi, 16 Vet. App. 124 
(2002) and Suozzi v. Brown, 10 Vet. App. 
307 (1997), and 38 C.F.R. §§ 3.304(f) and 
4.125 (as effective prior to and as of 
March 7, 1997).  If the determination 
remains unfavorable in any way, the 
appellant and his representative, if any, 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the appellant until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




